Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 07/18/2022, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 07/18/2022, with respect to the previous claim objections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. Please see below regarding the new 112 rejection of new claims 23-24.

Applicant’s arguments with respect to claims 1, 9, 4, 11, 13-14, 20-22 have been considered but are moot because the new ground of rejection does not rely on the same reference combination applied in the prior rejection of record. Please see below for full details regarding the current prior art rejection.
Note regarding argument that Saint-James does not teach phantoms: Saint-James teaches the reference samples have pure water and are used for validation of diffusion measurements. Therefore, the reference samples are considered phantoms. Other references, such as Kreibich (US 2007/0069725, see ¶0025) and Wang (US 2016/0363644, see ¶0006) discloses that phantoms are made of pure water, wherein Saint-James teaches reference samples that contain pure water. Therefore, it is believed that Saint-James does teach phantoms and does not teach away from using phantoms.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 23, the claim discloses “wherein the internal expansion bladder device includes frames supporting a pair of spaced membranes defining a chamber filled with a compressible gas.” However, claim 13 (which claim 23 depends from) also discloses “wherein the internal expansion bladder device includes frames supporting a pair of spaced membranes defining a chamber filled with a Page 3 of 12Application No. 16/443.323 Paper Dated: July 18, 2022 In Reply to USPTO Correspondence of March 18, 2022 compressible gas”. It is unclear these limitations are duplicates are meant to be separate elements. 

Claim 24 is rejected for depending on claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saint-James (EP 2 629 110), in view of Kreibich (US 2007/0069725).

Regarding claim 1, Saint-James teaches an MRI phantom having a body for calibration and validation [See reference sample 5 and 15 that are located in guide structure 10. See also claims 7-8 and rest of reference. The reference samples can be considered phantoms because the reference samples are used for calibration and validation of diffusion measurements. Further, the reference samples can be a bag of pure water, which is considered a phantom. See also rest of reference.] and an MRI compatible temperature measurement device coupled to the body and having an MRI compatible body containing an MRI compatible fluid [Fig. 7 and ¶0083, wherein the MRI thermometer is integrated into guide 10. Therefore, the reference samples (phantoms) have an MRI thermometer and are all located in guide 10. See also rest of reference.], wherein the temperature measurement device is configured for accurate temperature measurement within an MR Scanner environment using image processing of a contrast in signal obtained by the MR Scanner environment between areas of an MR image of the MRI phantom around the temperature measurement device and the MRI compatible fluid contained within the MRI compatible body of the temperature measurement device [See Fig. 5a-b, which shows the MRI thermometer. ¶0023, ¶0065-0067, the temperature is read directly from the image of the MRI thermometer. Fig. 7 and ¶0083, wherein the reference samples (phantoms) are located in 151 and 152 on guide 10 and the MRI thermometer is also in guide 10. Therefore, the image of the MRI will be of the thermometer and reference samples. See also rest of reference.], wherein the MRI compatible body includes a bulb at one end of the MRI compatible body [Fig. 5a-b, see reservoir 33. See also rest of reference.], wherein said bulb is a reservoir for the MRI compatible fluid  [Fig. 5a-b, see reservoir 33. See also rest of reference.], wherein the MRI compatible body includes a capillary formed as a long cylindrical tube that is connected to the bulb, wherein as temperature increases [Fig. 5a-b, measurement tube 31. See also rest of reference.], the MRI compatible fluid flows up the capillary, and wherein the capillary is sized whereby an MRI compatible fluid thermal expansion per rate of temperature change of the MRI compatible fluid within the capillary is at least 1 mm per degree Celsius change [See claim 11 and ¶0022. See also rest of reference.].
However, Saint-James is silent in teaching an MRI phantom having at least one disc comprising test points.
Kreibich, which is also in the field of MRI, teaches an MRI phantom having at least one disc comprising test points [¶0021-0023, detection of inhomogeneities is thereby particularly simple, since they show in an MRI image in the form of deviations from a uniform grey disc. ¶0028-0031, imaging partial volume which includes a flat disc. Therefore, there are test points because inhomogeneity is determined for the magnetic field, which includes multiple points. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Kreibich because both are in the field of MRI and because Kreibich teaches it is known in the art for a phantom to include gas so that pressure variations can be accommodated [Kreibich - ¶0008 and ¶0011]. Further, it would have been obvious to person having ordinary skill in the art to try coupling the body (including the disc) of Kreibich with the thermometer of Saint-James because Saint-James teaches that the MR thermometer is located in the same guide (10) that the reference samples (i.e. phantoms) are located in and because Kreibich teaches a tube-shaped phantom [Kreibich – Fig. 4a-c] that can be used in the guide structure disclosed by Saint-James.

Regarding claim 6, Saint-James and Kreibich teach the limitations of claim 1, which this claim depends from.
Saint-James further teaches wherein the capillary is sized whereby the MRI compatible fluid expansion per rate of temperature change of the MRI compatible fluid within the capillary is at least 3mm per degree Celsius change [¶0072; ¶0077; ¶0080, wherein 5 mm per degree change is disclosed. Claim 11 teaches at least 1 mm per degree, so 3 mm is at least 1 mm per degree change. See also rest of reference.].

Regarding claim 7, Saint-James and Kreibich teach the limitations of claim 6, which this claim depends from.
Saint-James further teaches Saint-James further teaches wherein the MRI compatible fluid is not ferrous and non-metallic and does not distort any MR image of the MRI Phantom [¶0066, acetone is disclosed. See also rest of reference.].

Regarding claim 8, Saint-James and Kreibich teach the limitations of claim 6, which this claim depends from.
Saint-James further teaches wherein the MRI compatible fluid is acetone [¶0066, acetone is disclosed. See also rest of reference.].

Regarding claim 13, Saint-James teaches an MRI phantom for calibration and validation [See reference sample 5 and 15 that are located in guide structure 10. See also claims 7-8 and rest of reference. The reference samples can be considered phantoms because the reference samples are used for calibration and validation of diffusion measurements. Further, the reference samples can be a bag of pure water, which is considered a phantom. See also rest of reference.], wherein the MRI phantom further includes an MRI compatible temperature measurement device having an MRI compatible body containing an MRI compatible fluid [Fig. 7 and ¶0083, wherein the MRI thermometer is integrated into guide 10. Therefore, the reference samples (phantoms) have an MRI thermometer and are all located in guide 10. See also rest of reference.], wherein the temperature measurement device senses accurate temperature measurement within an MR Scanner environment using an MR image processing of a contrast in signal obtained by the MR Scanner environment between areas of an MR image around the temperature measurement device and the MRI compatible fluid contained within the body of the temperature measurement device [See Fig. 5a-b, which shows the MRI thermometer. ¶0023, ¶0065-0067, the temperature is read directly from the image of the MRI thermometer. Fig. 7 and ¶0083, wherein the reference samples (phantoms) are located in 151 and 152 on guide 10 and the MRI thermometer is also in guide 10. Therefore, the image of the MRI will be of the thermometer and reference samples. See also rest of reference.], wherein the MRI compatible body includes a bulb at one end of the MRI compatible body [Fig. 5a-b, see reservoir 33. See also rest of reference.], wherein said bulb is a reservoir for the MRI compatible fluid [Fig. 5a-b, see reservoir 33. See also rest of reference.], wherein the MRI compatible body includes a capillary formed as a long cylindrical tube that is connected to the bulb [Fig. 5a-b, measurement tube 31. See also rest of reference.], wherein as temperature increases, the fluid flows up the capillary, and wherein the capillary is sized whereby a MRI compatible fluid expansion per rate of temperature change of the MRI compatible fluid within the capillary is at least 1 mm per degree Celsius change [See claim 11 and ¶0022. See also rest of reference.].
However, Saint-James is silent in teaching an MRI phantom having at least one disc comprising test points and an internal expansion bladder device accommodating internal changes in pressure within the MRI phantom, wherein the internal expansion bladder device includes frames supporting a pair of spaced membranes defining a chamber filled with a compressible gas.
Kreibich, which is also in the field of MRI, teaches an MRI phantom having at least one disc comprising test points [¶0021-0023, detection of inhomogeneities is thereby particularly simple, since they show in an MRI image in the form of deviations from a uniform grey disc. ¶0028-0031, imaging partial volume which includes a flat disc. Therefore, there are test points because inhomogeneity is determined for the magnetic field, which includes multiple points. See also rest of reference.] and an internal expansion bladder device accommodating internal changes in pressure within the MRI phantom [¶0008 and ¶0011, wherein the phantom has a body that can accommodate pressure changes. ¶0027, wherein plastics such as polycarbonates and PMMA are used, which are flexible. See also rest of reference.], wherein the internal expansion bladder device includes frames supporting a pair of spaced membranes defining a chamber filled with a compressible gas [Fig. 4a-c, wherein the phantom body includes spaced barriers and O-rings that are supported by supporting members. The phantom includes a bubble that has compressible gas inside, ¶0011. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Kreibich because both are in the field of MRI and because Kreibich teaches it is known in the art for a phantom to include gas so that pressure variations can be accommodated [Kreibich - ¶0008 and ¶0011]. Further, it would have been obvious to person having ordinary skill in the art to try coupling the body (including the disc) of Kreibich with the thermometer of Saint-James because Saint-James teaches that the MR thermometer is located in the same guide (10) that the reference samples (i.e. phantoms) are located in and because Kreibich teaches a tube-shaped phantom [Kreibich – Fig. 4a-c] that can be used in the guide structure disclosed by Saint-James.

Regarding claim 18, Saint-James and Kreibich teach the limitations of claim 13, which this claim depends from.
Saint-James further teaches wherein the capillary is sized whereby the MRI compatible fluid expansion per rate of temperature change of the MRI compatible fluid within the capillary is at least about 3mm per degree Celsius change [¶0072; ¶0077; ¶0080, wherein 5 mm per degree change is disclosed. Claim 11 teaches at least 1 mm per degree, so 3 mm is at least 1 mm per degree change. See also rest of reference.].

Regarding claim 19, Saint-James and Kreibich teach the limitations of claim 13, which this claim depends from.
Saint-James further teaches wherein the MRI compatible fluid is acetone [¶0066, acetone is disclosed. See also rest of reference.].

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Saint-James, in view of previously cited Kreibich, and in further view of Chi (US 2016/0109391).

Regarding claim 4, Saint-James and Kreibich teach the limitations of claim 1, which this claim depends from.
However, Saint-James and Kreibich are silent in teaching wherein the MRI compatible body includes an expansion chamber, wherein the capillary ends in the expansion chamber.
Chi, which is also in the field of MRI, teaches wherein the MRI compatible body includes an expansion chamber, wherein the capillary ends in the expansion chamber [¶0105, wherein a bubble forms and can be considered an expansion chamber. See also rest of reference that teaches capillary and bubble, along with MR thermometer.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Kreibich with the teachings of Chi because Chi is also in the field of NMR/MR-compatible thermometers, similar to Saint-James, and teaches it is known in the art that an expanded bubble when forming the capillary of the NMR/MR-compatible thermometer is formed of glass [Chi - ¶0105], and Saint-James teaches the MR-thermometer is made of glass.

Regarding claim 14, Saint-James and Kreibich teach the limitations of claim 13, which this claim depends from.
Kreibich further teaches a compressible gas in a phantom [¶0008; ¶0011].
Saint-James and Kreibich are silent in teaching wherein the compressible gas is nitrogen.
Chi teaches wherein a compressible gas is nitrogen [¶0105; ¶0149].
Further, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try using nitrogen as the compressed gas in Kreibich because Kreibich teaches a compressible gas Chi teaches nitrogen is known compressible gas used in different forms of NMR/MRI.

Claims 9-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Saint-James, in view of previously cited Kreibich, and in further view of Zucculotto (WO 2016/007939).

Regarding claim 9, Saint-James and Kreibich teach the limitations of claim 1, which this claim depends from.
Saint-James further teaches wherein the MRI phantom is modular with sections of distinct testing segments [See tubular compartments 151 and 152 hold first and second reference samples. See also rest of reference.].
Kreibich further teaches the at least one disc comprising test points for calibration and validation [¶0021-0023, detection of inhomogeneities is thereby particularly simple, since they show in an MRI image in the form of deviations from a uniform grey disc. ¶0028-0031, imaging partial volume which includes a flat disc. Therefore, there are test points because inhomogeneity is determined for the magnetic field, which includes multiple points. See also rest of reference.].
However, Saint-James and Kreibich is silent in teaching a plurality of discs with distinct test points.
Zucculotto, which is also in the field of MRI, teaches wherein the at least one disc comprising test points for calibration and validation includes a plurality of discs with distinct test points whereby the MRI phantom is modular with sections of distinct testing segments [See stacked layers 230 that include test points. ¶0036, wherein the phantom is modular. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Kreibich with the teachings of Zucculotto because is also in the field of phantoms for MRI and teaches that by using the fiber tracks, a cost effective, efficient, universal, modular, temperature controlled MRI phantom can be achieved [Zuccolotto - ¶0038. See also rest of reference.].

Regarding claim 10, Saint-James, Kreibich, and Zucculotto teach the limitations of claim 9, which this claim depends from.
Saint-James and Kreibich are silent in teaching including one phantom section formed as an anisotropic homogeneity phantom having frame members that support fiber tracks extending in mutually orthogonal directions.
Zuccolotto, which is also in the field of MRI, teaches including one phantom section formed as an anisotropic homogeneity phantom having frame members that support fiber tracks extending in mutually orthogonal directions [¶0077; ¶0018; Fig. 4. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Kreibich with the teachings of Zucculotto because is also in the field of phantoms for MRI and teaches that by using the fiber tracks, a cost effective, efficient, universal, modular, temperature controlled MRI phantom can be achieved [Zuccolotto - ¶0038. See also rest of reference.].

Regarding claim 11, Saint-James, Kreibich, and Zucculotto teach the limitations of claim 9, which this claim depends from.
Saint-James is silent in teaching further including an internal expansion bladder device accommodating internal changes in pressure within the phantom.
Kreibich further teaches further including an internal expansion bladder device accommodating internal changes in pressure within the phantom [¶0008 and ¶0011, wherein the phantom has a body that can accommodate pressure changes. ¶0027, wherein plastics such as polycarbonates and PMMA are used, which are flexible. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Kreibich because both are in the field of MRI and because Kreibich teaches it is known in the art for a phantom to include gas so that pressure variations can be accommodated [Kreibich - ¶0008 and ¶0011]. Further, it would have been obvious to person having ordinary skill in the art to try coupling the body (including the disc) of Kreibich with the thermometer of Saint-James because Saint-James teaches that the MR thermometer is located in the same guide (10) that the reference samples (i.e. phantoms) are located in and because Kreibich teaches a tube-shaped phantom [Kreibich – Fig. 4a-c] that can be used in the guide structure disclosed by Saint-James.

Regarding claim 12, Saint-James, Kreibich, and Zucculotto teach the limitations of claim 9, which this claim depends from.
Saint-James is silent in teaching wherein the internal expansion bladder device includes frames supporting a pair of spaced membranes defining a chamber filled with a compressible gas.
Kreibich further teaches wherein the internal expansion bladder device includes frames supporting a pair of spaced membranes defining a chamber filled with a compressible gas [Fig. 4a-c, wherein the phantom body includes spaced barriers and O-rings that are supported by supporting members. The phantom includes a bubble that has compressible gas inside, ¶0011. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Kreibich because both are in the field of MRI and because Kreibich teaches it is known in the art for a phantom to include gas so that pressure variations can be accommodated [Kreibich - ¶0008 and ¶0011]. Further, it would have been obvious to person having ordinary skill in the art to try coupling the body (including the disc) of Kreibich with the thermometer of Saint-James because Saint-James teaches that the MR thermometer is located in the same guide (10) that the reference samples (i.e. phantoms) are located in and because Kreibich teaches a tube-shaped phantom [Kreibich – Fig. 4a-c] that can be used in the guide structure disclosed by Saint-James.

Regarding claim 20, Saint-James and Kreibich teach the limitations of claim 13, which this claim depends from.
Saint-James further teaches wherein the MRI phantom is modular with sections of distinct testing segments [See tubular compartments 151 and 152 hold first and second reference samples. See also rest of reference.].
Kreibich further teaches the at least one disc comprising test points for calibration and validation [¶0021-0023, detection of inhomogeneities is thereby particularly simple, since they show in an MRI image in the form of deviations from a uniform grey disc. ¶0028-0031, imaging partial volume which includes a flat disc. Therefore, there are test points because inhomogeneity is determined for the magnetic field, which includes multiple points. See also rest of reference.].
However, Saint-James and Kreibich are silent in teaching includes a plurality of discs with distinct test points and including one phantom section formed as an anisotropic homogeneity phantom having frame members that support fiber tracks extending in mutually orthogonal directions.
Zucculotto, which is also in the field of MRI, teaches wherein the at least one disc comprising test points for calibration and validation includes a plurality of discs with distinct test points whereby the MRI phantom is modular with sections of distinct testing segments [See stacked layers 230 that include test points. ¶0036, wherein the phantom is modular. See also rest of reference.], and including one phantom section formed as an anisotropic homogeneity phantom having frame members that support fiber tracks extending in mutually orthogonal directions [¶0077; ¶0018; Fig. 4. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Kreibich with the teachings of Zucculotto because is also in the field of phantoms for MRI and teaches that by using the fiber tracks, a cost effective, efficient, universal, modular, temperature controlled MRI phantom can be achieved [Zuccolotto - ¶0038. See also rest of reference.].

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Saint-James, in view of previously cited Kreibich, and in further view of previously cited Zucculotto, and in furthest view of previously cited Chi.

Regarding claim 21, Saint-James, Kreibich, and Zucculotto teach the limitations of claim 20, which this claim depends from.
However, Saint-James, Kreibich, and Zucculotto are silent in teaching wherein the MRI compatible body includes an expansion chamber, wherein the capillary ends in the expansion chamber.
Chi, which is also in the field of MRI, teaches wherein the MRI compatible body includes an expansion chamber, wherein the capillary ends in the expansion chamber [¶0105, wherein a bubble forms and can be considered an expansion chamber. See also rest of reference that teaches capillary and bubble, along with MR thermometer.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James, Kreibich, and Zucculotto with the teachings of Chi because Chi is also in the field of NMR/MR-compatible thermometers, similar to Saint-James, and teaches it is known in the art that an expanded bubble when forming the capillary of the NMR/MR-compatible thermometer is formed of glass [Chi - ¶0105], and Saint-James teaches the MR-thermometer is made of glass.

Regarding claim 22, Saint-James, Kreibich, Zucculotto, and Chi teach the limitations of claim 21, which this claim depends from.
Saint-James and Kreibich are silent in teaching including one phantom section formed as an anisotropic homogeneity phantom having frame members that support fiber tracks extending in mutually orthogonal directions.
Zucculotto further teaches including one phantom section formed as an anisotropic homogeneity phantom having frame members that support fiber tracks extending in mutually orthogonal directions  [¶0077; ¶0018; Fig. 4. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Kreibich with the teachings of Zucculotto because is also in the field of phantoms for MRI and teaches that by using the fiber tracks, a cost effective, efficient, universal, modular, temperature controlled MRI phantom can be achieved [Zuccolotto - ¶0038. See also rest of reference.].

Regarding claim 23, Saint-James, Kreibich, Zucculotto, and Chi teach the limitations of claim 22, which this claim depends from.
Saint-James is silent in teaching wherein the internal expansion bladder device includes frames supporting a pair of spaced membranes defining a chamber filled with a compressible gas.
Kreibich further teaches wherein the internal expansion bladder device includes frames supporting a pair of spaced membranes defining a chamber filled with a compressible gas [Fig. 4a-c, wherein the phantom body includes spaced barriers and O-rings that are supported by supporting members. The phantom includes a bubble that has compressible gas inside, ¶0011. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Kreibich because both are in the field of MRI and because Kreibich teaches it is known in the art for a phantom to include gas so that pressure variations can be accommodated [Kreibich - ¶0008 and ¶0011]. Further, it would have been obvious to person having ordinary skill in the art to try coupling the body (including the disc) of Kreibich with the thermometer of Saint-James because Saint-James teaches that the MR thermometer is located in the same guide (10) that the reference samples (i.e. phantoms) are located in and because Kreibich teaches a tube-shaped phantom [Kreibich – Fig. 4a-c] that can be used in the guide structure disclosed by Saint-James.

Regarding claim 24, Saint-James, Kreibich, Zucculotto, and Chi teach the limitations of claim 22, which this claim depends from.
Kreibich further teaches a compressible gas in a phantom [¶0008; ¶0011].
Saint-James, Kreibich, and Zucculotto are silent in teaching wherein the compressible gas is nitrogen.
Chi teaches wherein a compressible gas is nitrogen [¶0105; ¶0149].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James, Kreibich, and Zucculotto with the teachings of Chi because Chi is also in the field of NMR/MR-compatible thermometers, similar to Saint-James, and teaches it is known in the art that an expanded bubble when forming the capillary of the NMR/MR-compatible thermometer is formed of glass [Chi - ¶0105], and Saint-James teaches the MR-thermometer is made of glass. Further, it would have been obvious to try using nitrogen as the compressed gas in Kreibich because Kreibich teaches a compressible gas Chi teaches nitrogen is known compressible gas used in different forms of NMR/MRI.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896